Title: Memorandum from Committee to Supervise Military Expenditures, 8–11 November 1755
From: Committee to Supervise Military Expenditures
To: Washington, George



[Williamsburg, 8–11 November 1755]

At a Committee held pursuant to an Act of Assembly Intituled “An Act, For raising the Sum of Forty Thousand Pounds for the protection of his Majestys Subjects in the Frontiers of this Colony.”
November the 8th & 11th 1755.
Resolved
That the sum of £10,000 be lodged in the hands of Colonel George Washington as a Military Chest, out of which he is to pay the Pay Master, and Commissary; (& to take & settle their accounts) and also to pay all other incident Charges. and to render an account of his Disbursements to the Committee, And he is to be allowed Two per Centum for his trouble on all the public money that shall pass through his Hands.
Resolved
That the Commissary of Stores & Provisions be allowed at the rate of £600. ⅌ annum for his Salary while in the Service, as a full satisfaction for his own Trouble and for paying his Assistants (for whose Conduct he is to be answerable) and for all other Expences incident to his Office.
Resolved
That the pay of the Artificers be the same as that of the other Soldiers & that all the Soldiers be paid for their Labour when actually emploied in any Service not within a Soldiers Duty.
Resolved
That the Commanding Officer may give a Reward at his Discretion to the Takers up of Horses belonging to the Country.
Resolved
That Captain Andrew Montour and the Men that served under him be allowed their pay. and Col. Washington is directed to pay the same.
Resolved

That the Arrears of pay due to the Officers & Soldiers be paid them & Col. Washington is directed to settle & pay the same.
Resolved
That Col. Washington may cause Barracks to be erected for the reception of the Soldiers at such places as he shall judge most convenient.
Resolved
That Doctor Craik be allowed the sum of £50. towards providing a Chest of Medicines & a set of Instruments and that a stoppage of Two pence per Month be made out of every Soldiers pay for the future & paid to him or the Surgeon for the time being to support the same.
A Copy delivered to Col. Washington by Order of the Committee

J. Palmer clk

